Name: Council Directive 91/328/EEC of 21 June 1991 amending Directive 77/143/EEC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers
 Type: Directive
 Subject Matter: land transport;  organisation of transport;  European Union law;  transport policy
 Date Published: 1991-07-06

 Avis juridique important|31991L0328Council Directive 91/328/EEC of 21 June 1991 amending Directive 77/143/EEC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers Official Journal L 178 , 06/07/1991 P. 0029 - 0030 Finnish special edition: Chapter 13 Volume 20 P. 0118 Swedish special edition: Chapter 13 Volume 20 P. 0118 COUNCIL DIRECTIVE of 21 June 1991 amending Directive 77/143/EEC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (91/328/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council and the Representatives of the Governments of the Member States of the European Communities, meeting within the Council, adopted a resolution on road safety on 19 December 1984 (4); Whereas Council Directive 77/143/EEC (5) provides for the regular roadworthiness testing of certain road vehicles only (buses, coaches, heavy goods vehicles, trailers and semi-trailers over 3,5 tonnes, taxis and ambulances); Whereas Directive 88/449/EEC (6) extended roadworthiness testing to motor vehicles normally used for the road carriage of goods and with a maximum permissible weight not exceeding 3 500 kilograms (light goods vehicles), excluding agricultural tractors and machinery, and supplemented for such vehicles the obligatory items to be tested under Annex II to Directive 77/143/EEC; Whereas, in order to finalize Community harmonization of rules governing roadworthiness testing, it is desirable to extend roadworthiness testing to private cars; Whereas the present systems of testing private cars, where they exist, differ widely; whereas it is appropriate not only to require testing but also to harmonize as far as possible the frequency of tests and the items for which testing is compulsory; Whereas the date of application set for the measures referred to in this Directive should allow time for the technical and administrative arrangements required for carrying out the tests to be set up or strengthened, particularly in those Member States where no provision for the tests yet exists, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 77/143/EEC is hereby amended as follows: 1. the following paragraph shall be added to Article 7: '3. With regard to the vehicles referred to in point 6 of Annex I, paragraph 1 shall apply until 1 January 1994. However, in Member States where there is no system of regular roadworthiness testing comparable to that intended by this Directive for this category of vehicles as at 31 December 1991, paragraph 1 shall apply until 1 January 1998.'; 2. the following point shall be added to Annex I: '6. Motor vehicles used for the road carriage of passengers and with not more than eight seats excluding the driver's seat Four years after the date on which the vehicle was first registered, and thereafter every two years.'; 3. in Annex II, the heading over the right-hand column shall be replaced by the following: 'VEHICLES IN CATEGORIES 5 AND 6'. Article 2 1. Member States shall, after consulting the Commission, adopt the laws, regulations and administrative provisions necessary to comply with this Directive not later than two years after its notification (7). When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall inform the Commission of the measures which they have taken to comply with this Directive. Article 3 The Commission shall, no later than 31 December 1998, submit a report to the Council on the implementation of this Directive, accompanied by any proposal necessary, with particular reference to the frequency and content of tests. Article 4 This Directive is addressed to the Member States. Done at Luxembourg, 21 June 1991. For the Council The President R. GOEBBELS (1) OJ No C 133, 31. 5. 1986, p. 3. (2) OJ No C 76, 23. 3. 1987, p. 194. (3) OJ No C 333, 29. 12. 1986, p. 7. (4) OJ No C 341, 21. 12. 1984, p. 1. (5) OJ No L 47, 18. 2. 1977, p. 47. (6) OJ No L 222, 12. 8. 1988, p. 10. (7) This Directive was notified to Member States on 1 July 1991.